          Case 2:18-cv-01381-RFB-BNW Document 89 Filed 05/26/20 Page 1 of 4


 1   Andrew Williams, Esq.
     CA bar #: 310526 – pro hac vice admit
 2   The Williams Law Group
     6273 Sunset Drive
 3   Suite D3
     South Miami, Florida 33143
 4   Telephone:    (253) 970-1683
     Email:        Andrew@TheWilliamsLG.com
 5
     David Lee Phillips, Esq.
 6   NV bar #: 538 – local counsel
     700 S. 4th Street
 7   Las Vegas, NV 89101
     Telephone:     (702) 595-9097
 8   Email:         DavidLeePhillips@aol.com

 9   Attorneys for Plaintiff, Steven
     Johnson
10
                              UNITED STATES DISTRICT COURT
11
                                   DISTRICT OF NEVADA
12
13   STEVE JOHNSON                                Case No. 2:18-cv-01381-RFB-BNW
14                       Plaintiff,               PLAINTIFF’S UNOPPOSED MOTION FOR
                                                  EXTENSION OF TIME TO FILE A REPLY
15   v.                                           BRIEF TO DEFENDANTS HILV FEE, LLC
                                                  AND NAV-115 E. TROPICANA, LLC’S
16   HILV FEE, LLC; NAV-115 E. TROPICANA,         RESPONSE    IN     OPPOSITION  TO
     LLC; LAS VEGAS METROPOLITAN POLICE           PLAINTFF’S     MOTION     TO  ADD
17   DEPARTMENT; LAS VEGAS METROPOLITAN           CLAIM/AMEND PLEADINGS [DE 86]
     POLICE    OFFICER   A;   LAS   VEGAS
18   METROPOLITAN POLICE OFFICER B; LAS
     VEGAS METROPOLITAN POLICE OFFICER C;
19   LAS    VEGAS   METROPOLITAN   POLICE
     OFFICER D; LAS VEGAS METROPOLITAN
20   POLICE    OFFICER   E;   LAS   VEGAS
     METROPOLITAN POLICE OFFICER F; LAS
21   VEGAS METROPOLITAN POLICE OFFICER G
     and DOES 9 to 50
22
                         Defendants.
23
24        NOW COMES Plaintiff, Steve Johnson (“Plaintiff”), by and through
25
     the undersigned, and hereby submits this Unopposed Motion for Extension
26
     of Time to File a Reply Brief to Defendants’ HILV Fee, LLC and NAV-115
27
     E. Tropicana, LLC’s Response in Opposition to Plaintiff’s Motion to Add
28
                                              1
                         PLAINTIFF’S MOTION FOR EXTENSION OF TIME
         Case 2:18-cv-01381-RFB-BNW Document 89 Filed 05/26/20 Page 2 of 4


     Claim/Amend Pleadings [DE 86] (the “Motion for Extension of Time”)
 1
 2   pursuant to Rule 6(b) of the Federal Rules of Civil Procedure (“FRCP”).

 3        In support of this motion, Plaintiff shows unto the Court the
 4   following:
 5
          1. Plaintiff was served with Defendants’ Response in Opposition to
 6
     Plaintiff’s Motion to Add Claim/Amend Pleadings (the “Opposition”) [DE
 7
     86] on May 18, 2020.
 8
          2. Plaintiff’s reply brief was due by 11:59 pm PST on May 25, 2020;
 9
10   however, because May 25, 2020, was a federal/national holiday, the date

11   to file the reply brief was automatically extended to 11:59 pm PST on

12   May 26, 2020. The time for Plaintiff to reply to the Opposition therefore
13   has not yet expired.
14
          3. Due to an appellate brief deadline before the Eleventh Circuit
15
     Court of Appeals, which also due on or around May 26, 2020, Plaintiff’s
16
     counsel was unable to devote the necessary time to complete the Reply
17
     brief.
18
19        4. Plaintiff’s counsel spoke with counsel for Defendant HILV Fee,

20   LLC and NAV-115 E. Tropicana, LLC (collectively, the “Hooters
21   Defendants”), and explained the situation to them and his desired
22
     request for a brief extension of time of one-week to file a Reply.
23
          5. Counsel for the Hooters Defendants confirmed that they had no
24
     objection to the extension of time and confirmed such via email on May
25
     26, 2020.
26
27        4.   This motion is made in good-faith and not for the purpose of

28   causing any needless and/or undue delay.
                                         2
          Case 2:18-cv-01381-RFB-BNW Document 89 Filed 05/26/20 Page 3 of 4


           WHEREFORE, Plaintiff respectfully requests that this Court grant
 1

 2   his motion and permit Plaintiff with an extension of time, up to and

 3   including, the 1st day of June, 2020, in which to file and serve a Reply
 4   to the Opposition.
 5
     Respectfully submitted,             The Williams Law Group
 6

 7
     Dated: May 26, 2020                 BY: __________________________
 8
                                             ANDREW WILLIAMS, ESQ.
 9                                           CA bar #: 310526 – pro hac vice admit
                                             6273 Sunset Drive, Suite D-3
10                                           South Miami, Florida 33143
                                             Telephone:    (305) 916-1122
11                                           Email:      Andrew@TheWilliamsLG.com

12                                           DAVID LEE PHILLIPS, ESQ.
                                             NV bar #: 538 – local counsel
13                                           700 S. 4th Street
                                             Las Vegas, NV 89101
14                                           Telephone:     (702) 595-9097
                                             Email:        DavidLeePhillips@aol.com
15                                           Attorneys for Plaintiff Steve Johnson

16

17 IT IS SO ORDERED:

18

19

20 ________________________________
     RICHARD F. BOULWARE, II
21 UNITED STATES DISTRICT JUDGE

22   DATED this 26th day of May, 2020.
23

24

25

26

27

28
                                              3
         Case 2:18-cv-01381-RFB-BNW Document 89 Filed 05/26/20 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2
             The undersigned hereby certifies that on the 26th day of May
 3
     2020, a copy of the foregoing PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION
 4
     OF TIME TO FILE A REPLY BRIEF TO DEFENDANTS HILV FEE, LLC AND NAV-115 E.
 5
 6   TROPICANA, LLC’S RESPONSE IN OPPOSITION TO PLAINTFF’S MOTION TO ADD

 7   CLAIM/AMEND PLEADINGS [DE 86], was served electronically and sent to the

 8   following address/individuals:
 9
        TYSON & MENDES, LLP
10      THOMAS E. MCGRATH, ESQ.
11      CHRISTOPHER A. LUND, ESQ.
        3960 Howard Hughes Parkway
12      Suite 600
        Las Vegas, NV 89169
13      Email: clund@tysonmendes.com
        Attorneys for Defendants: HILV
14      Fee, LLC and NAV-115 E.
15      Tropicana, LLC

16
17                                          /s/Andrew Williams     _____________
                                            The Williams Law Group
18
19
20
21
22
23
24
25
26
27
28
                                             4
